Title: [To Thomas Jefferson from George Muter, 10 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 10 Feb. 1781. War Office Journal (Vi) contains the following entry under this date: “Letters, to the Governor inclosing a  list of Mr. Andersons men that lost their bedding, and an order to the Commissary of Stores to furnish what is wanted Viz. eight beds, eight Sheets and twenty Six Blankets as soon as the circumstances of the public Store will permit of it. The order is returned Countersigned by the Governor and forwarded to Mr. Anderson.” Not located.]
